Citation Nr: 1627891	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-12 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1950 to April 1952; he died in June 2008.  The appellant is the Veteran's surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death. 

In June 2012 and August 2015, the Board remanded the case to the RO for further development and adjudicative action.  Unfortunately, for the reasons discussed below, another remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's service-connected disabilities contributed to his death.  The Veteran's June 2008 death certificate lists his primary cause of death as far advanced carcinoma of the pancreas with abdominal metastasis, and secondary causes as chronic congestive heart failure, status post coronary artery bypass, type II diabetes, and chronic renal failure.  The appellant has argued that the Veteran's posttraumatic stress disorder (PTSD) contributed to his congestive heart failure and his coronary artery disease.  To this end, the appellant submitted an article in April 2009 that suggested a link between PTSD and heart disease.  

The Board notes that the August 2015 remand directed that the RO obtain a medical as to whether the Veteran's service-connected PTSD either caused or contributed substantially or materially to the Veteran's death.  The Board remand specifically instructed the examiner to address the appellant's contentions that the Veteran's PTSD aggravated his heart disease and a medical treatise article submitted by the appellant in April 2009.  If the VA examiner could not address this information, the Board instructed the examiner to provide a complete explanation as to why it could not be addressed.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A VA examination was conducted in September 2015.  The VA examiner concluded that the Veteran's service connected illnesses did not cause or contribute to his expiration.  With specific regard to PTSD, the VA examiner noted that the disorder had been stable since 2003, his last mental health consult was in 2003, that he did not take psychiatric medication, and that the last note from the Veteran's primary care physician did not show any exacerbation of the PTSD.  The VA examiner then restated his opinion that the Veteran's PTSD did not cause or contribute to the Veteran's death. 

The Board finds that the September 2015 opinion is inadequate, however, as the VA examiner discussed that the Veteran's PTSD had not worsened, but did not explain how this established that the disability did not aggravate the Veteran's heart disease.  The VA examiner also did not address the journal article the appellant submitted in April 2009, which indicated that PTSD can aggravate heart disease.  Thus, the September 2015 VA examiner failed to comply with the August 2015 remand directives, and remanding for another opinion is necessary.  

Further, the Veteran's death certificate indicates that his advanced carcinoma of the pancreas had an onset in 2006.  The file does not contain treatment records from 2006 through the Veteran's death in June 2008.  These files could contain evidence material to a VA examiner's determination of what diseases or disabilities caused or contributed to the Veteran's death.  As this claim is being remanded, the RO should attempt to obtain any available treatment records from this time period.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask that she submit or authorize VA to obtain (by way of VA Form 21-4142) the VA or private treatment records of the Veteran. Specifically, the records in question are records of treatment between 2006 and June 2008.  If she provides a completed release form authorizing VA to obtain these records, then attempt to secure them in compliance with VA law and regulation.  See 38 C.F.R. § 3.159(c)(1).

All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The appellant and her representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.   

2.  Then, the Veteran's claims file should be forwarded to the September 2015 VA medical examiner, or another examiner with appropriate expertise, for review.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, VA records, private medical records, statements by the appellant and the April 2009 medical evidence provided by the appellant.  The VA examiner should note that review in the report.  Following review of the claims file, the medical provider should provide the following opinion: 

a) is it at least as likely as not (a 50 percent or better probability) that the Veteran's service-connected PTSD (or any other service-connected disability) either caused or contributed substantially or materially to the Veteran's death.  The VA examiner should specifically address the appellant's contention that the Veteran's PTSD, which caused stress and elevated blood pressure, aggravated his heart disease, which is listed on the death certificate as a contributory cause of death.  The VA examiner should also address the significance, or lack thereof, of the medical treatise article, submitted by the appellant in April 2009, which discusses the relationship between PTSD and heart disease.  

If the above inquiry cannot be addressed, the medical provider should provide a complete explanation as to why it cannot be addressed, with reference to pertinent evidence as necessary. 

A complete rationale should be provided for all opinions.

3.  After the above development has been completed, readjudicate the issue on appeal. If the benefit sought remains denied, the appellant and her representative should be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



